Citation Nr: 0803880	
Decision Date: 02/04/08    Archive Date: 02/12/08

DOCKET NO.  06-15 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for cervical spine strain with degenerative disc 
disease.

2.  Entitlement to an initial evaluation in excess of 10 
percent for thoracolumbosacral spine strain with degenerative 
changes.

3.  Entitlement to an initial compensable evaluation for 
tension headaches.

4.  Entitlement to service connection for right upper 
extremity carpal tunnel syndrome.

5.  Entitlement to service connection for left upper 
extremity carpal tunnel syndrome.

6.  Entitlement to service connection for an acquired 
psychiatric disorder, to include depression, dysthymia, and 
bipolar disorder.

7.  Entitlement to service connection for right shoulder 
disability.

8.  Entitlement to service connection for left shoulder 
disability.

9.  Entitlement to service connection for right knee 
disability.

10.  Entitlement to service connection for right hip 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from April 1974 to April 
1994.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from January 2004 and February 2006 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Denver, Colorado.  The veteran appeared before 
the undersigned Veterans Law Judge in July 2007 and delivered 
sworn testimony via video conference hearing in Wichita, 
Kansas.  Jurisdiction over this case has been transferred to 
the RO in Wichita, Kansas.

At the July 2007 Board hearing, the veteran withdrew (Tr., at 
pages 8-9) the issues of entitlement to service connection 
for bronchitis, corneal abrasions, right foot metatarsalgia, 
sinusitis, tinnitus, and also the claims of whether new and 
material evidence had been submitted to reopen claims of 
entitlement to service connection for bilateral hearing loss 
and cervical dysplasia, and they are not before the Board.

Evidence pertinent to the matters on appeal was received 
contemporaneously with the veteran's July 2007 Board hearing.  
The veteran has waived initial RO consideration of this 
evidence.

The issues of entitlement to an initial evaluation in excess 
of 10 percent for cervical spine strain with degenerative 
disc disease, entitlement to an initial evaluation in excess 
of 10 percent for thoracolumbosacral spine strain with 
degenerative changes, entitlement to service connection for 
right upper extremity carpal tunnel syndrome, entitlement to 
service connection for left upper extremity carpal tunnel 
syndrome, entitlement to service connection for an acquired 
psychiatric disorder, to include depression, dysthymia, and 
bipolar disorder, and entitlement to service connection for 
right shoulder disability are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent evidence of record does not demonstrate 
that the veteran has a left shoulder disability related to 
service.

2.  Clear and unmistakable evidence establishes that a right 
knee disability existed prior to service and did not undergo 
any increase in service, and there has been no demonstration 
by competent clinical evidence of record that the pre-
existing right knee disability underwent chronic increase in 
service.

3.  The competent evidence of record does not demonstrate 
that the veteran has a chronic right hip disability related 
to service.

4.  The veteran's headaches are productive of impairment 
comparable to characteristic prostrating attacks averaging 
one in two months.  


CONCLUSIONS OF LAW

1.  Left shoulder disability was not incurred in, or 
aggravated by, active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2007).

2.  Right knee disability was not incurred in or aggravated 
by active service, and may not be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1110, 1111, 1131, 
1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 
(2007).

3.  Right hip disability was not incurred in, or aggravated 
by, active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2007).

4.  The criteria for an initial rating of 10 percent for 
tension headaches have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 4.7, 4.124a, 
Diagnostic Code 8100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.


Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Because the Court's decision is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.

The veteran's claim for service connection for tension 
headaches was substantiated in the January 2004 rating 
decision on appeal.  Therefore, VA no longer has any further 
duty to notify the veteran how to substantiate the headaches 
service connection claim.  Moreover, the filing of a notice 
of disagreement as to the initial disability rating did not 
trigger additional section 5103(a) notice.  Rather, VA was 
then required to fulfill its statutory duties under 38 U.S.C. 
§§ 5104 and 7105 and regulatory duties under 38 C.F.R. § 
3.103.  In this regard, the Board notes that the appellant 
and the representative have been provided the pertinent 
Diagnostic Code criteria for evaluating headaches in the 
February 2006 statement of the case.

By correspondence dated in May 2003, the veteran was informed 
of the evidence and information necessary to substantiate the 
service connection claims, the information required to enable 
VA to obtain evidence in support of the claims, the 
assistance that VA would provide to obtain evidence and 
information in support of the claims, and the evidence that 
she should submit if she did not desire VA to obtain such 
evidence on her behalf.  The VCAA correspondence has informed 
the veteran that she should submit any evidence pertinent to 
her claims.  VCAA notice was provided to the appellant prior 
to the initial adjudications.  Pelegrini.

While the veteran did not receive notice regarding effective 
dates of awards, Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), there can be no prejudice to the veteran in this 
case, as the only effective date set by the Board in this 
decision goes back to the date of the grant of service 
connection.

Duty to Assist

The veteran's service medical records are associated with the 
claims file, as are private and VA medical records.  The 
veteran has undergone examinations that have addressed the 
matters presented by this appeal.  38 C.F.R. § 3.159(c)(4); 
McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The veteran 
has not identified any pertinent, obtainable evidence that 
remains outstanding.  The Board has also perused the medical 
records for references to treatment reports not of record, 
but has found nothing to suggest that there is any 
outstanding evidence with respect to the claims.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to the claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.  
Accordingly, the Board will address the merits of the claims.

I.  Service connection

Service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be presumed for certain chronic diseases which 
are manifest to a compensable degree within the year after 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).

VA is required to evaluate the supporting evidence in light 
of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(a).

A.  Left shoulder

The veteran's October 1993 separation physical reveals no 
complaints or findings of left shoulder disability, and it 
appears that the competent evidence fails to include a 
current diagnosis of left shoulder disability.  At any rate, 
the competent evidence of record does not demonstrate that 
the veteran has a left shoulder disability related to 
service.  No left shoulder disability was noted during 
service, and no health professional has linked any left 
shoulder disability to the veteran's service.  As such, 
service connection for left shoulder disability is not 
warranted.

B.  Right knee

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  38 U.S.C.A. § 1111.

The presumption of soundness attaches only where there has 
been an induction examination during which the disability 
about which the veteran later complains was not detected.  
The regulations provide expressly that the term "noted" 
denotes "[o]nly such conditions as are recorded in 
examination reports," and that "[h]istory of preservice 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions."  38 
C.F.R. § 3.304(b).

The law further provides that, if a preexisting disorder is 
noted upon entry into service, the veteran cannot bring a 
claim for service incurrence for that disorder, but the 
veteran may bring a claim for service-connected aggravation 
of that disorder.  In that case, the provisions of 38 U.S.C.A 
§ 1153 and 38 C.F.R. § 3.306 apply, and the burden falls on 
the veteran to establish aggravation.  Jensen v. Brown, 19 
F.3d 1413, 1417 (Fed. Cir. 1994).  If a presumption of 
aggravation under section 1153 arises, due to an increase in 
a disability in service, the burden shifts to the government 
to show a lack of aggravation by establishing "that the 
increase in disability is due to the natural progress of the 
disease." 38 U.S.C. § 1153; 38 C.F.R. § 3.306; Jensen, 19 
F.3d at 1417; Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. 
Cir. 2004).

The initial question is whether right knee disability was 
noted at the time of examination for entrance into service.  
A November 1973 examination did not note right knee 
disability.  As such, the Board finds that the presumption of 
soundness at entrance attaches, but that this presumption is 
rebutted by clear and unmistakable evidence of record.  

A May 1974 service medical record indicates that the veteran 
complained of right knee pain, mainly when running, and 
reported that she had had an old cartilage tear.  Physical 
examination was unremarkable, except for slight crepitus, and 
X-ray examination was unremarkable.  She was given a 6-day 
temporary waiver for running, and was deemed to be okay for 
other duties.  The impression was old internal knee 
derangement.  In June 1978 the veteran complained of right 
knee weakness, giving way and pain.  Physical examination was 
negative for effusion and patellar symptoms, and revealed the 
knee was stable.  Range of motion was 0-140 degrees.  There 
was one-half inch quadriceps atrophy at 4 inches above the 
patella.  The impression was quadriceps atrophy secondary to 
an old right knee injury and use of a brace.  On her October 
1993 separation examination, the veteran indicated that right 
knee pain and swelling still occurred, and she was treated 
with Motrin.  She reported she had sustained a right knee 
cartilage tear in 1971.  A right knee disability was not 
noted on clinical examination.

A September 2003 VA examination noted right knee 
chondromalacia patella with limited motion.

At her July 2007 Board hearing (Tr., at page 35), the veteran 
indicated that she had had a right knee injury prior to 
service.  

The record clearly and unmistakably establishes that the 
appellant has consistently reported, including under oath at 
the July 2007 Board hearing, that she had sustained a right 
knee injury prior to service, in 1971, described as a 
cartilage tear.  The clinical impression of old internal knee 
derangement one month after entrance on active duty, without 
a reported or identified right knee injury in service, is 
consistent with, and confirms, that reported history.  
Further, the clinical finding of one-half inch right 
quadriceps atrophy due to an old right knee injury and use of 
a brace, in June 1978, again in the absence of reported right 
knee injury in service, also corroborates the existence of 
right knee disability prior to service.  Additionally, clear 
and unmistakable evidence establishes that the pre-existing 
right knee disability did not undergo any increase in 
service.  There was no reported right knee injury in service, 
and no right knee disability was noted on the clinical 
examination for separation from service.  There was no 
reported change in the veteran's complaint of right knee pain 
in service, as noted when seen in May 1994, when compared to 
as noted on separation examination in October 1993.  In view 
of the foregoing, the Board finds that competent evidence of 
record clearly and unmistakably shows that the veteran had a 
pre-existing right knee disability prior to service that was 
not aggravated by service.  38 U.S.C.A. § 1111.

The veteran's service medical records do not reveal that her 
pre-existing right knee disability increased in severity 
during service.  No right knee injury was identified in 
service, and a right knee disability was not noted on 
clinical evaluation for separation from service.  The Board 
notes that the appellant has contended that training activity 
during service, including marching, aggravated her pre-
existing right knee disability.  While service medical 
records reflect that the appellant complained of right knee 
pain, mainly when running, when seen in service, the Board 
finds that such recorded complaints do not establish the 
existence of chronic aggravation of the pre-existing right 
knee disability, when viewed in the context of the record as 
a whole.  The absence of clinical identification of right 
knee abnormality on separation examination is given 
significant probative weight as it is contemporaneous to the 
alleged aggravation.  Further, there is no evidence or a 
medical opinion suggesting that the veteran's right knee 
disability was aggravated by active service.  Accordingly, 
service connection for right knee disability is not 
warranted.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

C.  Right hip

The veteran's October 1993 separation examination contains no 
complaints or diagnoses of right hip disability.

A September 2003 VA examiner noted the veteran's complaints 
of right hip pain.  Physical examination revealed no atrophy 
of the right hip muscles, and range of motion was 0-125 
degrees extension to flexion.  The diagnosis was history of 
hip strain with no limitation of motion.

The competent evidence of record does not demonstrate that 
the veteran has a right hip disability related to service.  
No chronic hip disability was noted during service, and no 
health professional has linked any current right hip 
disability to the veteran's service.  As such, service 
connection for a right hip disability is not warranted.

Conclusion to service connection claims

The Board has reviewed the veteran's statements and her July 
2007 Board hearing testimony made in support of the claims.  
A layperson, however, is generally not deemed competent to 
opine on a matter that requires medical knowledge, such as 
the question of whether a chronic disability is currently 
present or a determination of etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The Board has been mindful of the "benefit-of-the-doubt" 
rule, but there is not such an approximate balance of the 
positive evidence and the negative evidence to permit 
favorable determinations.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

II.  Increased initial ratings

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Because the instant 
appeal is from the initial rating assigned with the grant of 
service connection, the possibility of "staged" ratings for 
separate periods during the appeal period, based on the facts 
found, must be considered.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

When a question arises as to which of two ratings applies 
under a particular code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 
3.102, 4.3.

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence of record.  Indeed, the 
Federal Circuit has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000).  Therefore, the Board will summarize the relevant 
evidence where appropriate, and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to this claim.

The veteran's service-connected headaches have been rated by 
the RO under the provisions of 38 C.F.R. § 4.124a, Diagnostic 
Code 8100.  Under this regulatory provision, a rating of 10 
percent is warranted for characteristic prostrating attacks 
averaging one in 2 months over the last several months; a 
rating of 30 percent is warranted for characteristic 
prostrating attacks occurring on an average once a month over 
the last several months; and a rating of 50 percent is 
warranted where the veteran suffers from very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  A noncompensable rating is 
for assignment when there are less frequent attacks than that 
which would warrant a 10 percent rating.

The January 2004 rating decision on appeal granted service 
connection for tension headaches and assigned a 
noncompensable rating, effective March 26, 2003.

At a September 2003 VA examination, the veteran indicated 
that when she had a headache she would keep her eyes shut due 
to photophobia, and preferred to lie down in a dark room.  
She indicated that some headaches would go away in 15 minutes 
after taking an aspirin, but sometimes the headaches would 
persist for up to two hours, even after taking Codeine.  She 
reported that she would have to leave work once every other 
week due to headaches.  Physical examination revealed that 
facial and motor movement and sensation were essentially 
normal.  The diagnosis was as follows:

Tension headaches.  The veteran has 
headaches approximately once a week and 
approximately every other week she has a 
headache which is incapacitating.  She 
will go and lie down in a dark room or 
leave work for these headaches.

The veteran testified at a July 2007 Board hearing.  She 
indicated that she had a headache at least once a week; she 
stated that when she had the headache she would go to bed as 
she desired a dark, quiet place for recovery.  She testified 
that she had recently had a headache that required her to 
stay in bed for approximately 24 hours.

While the appellant has reported frequent headaches, for 
which she prefers to lie down in a dark room, frequent 
headaches, alone, are not the criteria used to determine the 
veteran's rating under Diagnostic Code 8100.  The headaches 
must also be prostrating in nature.  The rating criteria do 
not define "prostrating," and the Court has not undertaken 
to define "prostrating."  While the veteran reports she 
prefers to lie down in a dark room to relieve her headaches, 
the Board does not find this is sufficient to establish that 
her headaches are prostrating.  However, the September 2003 
VA examiner characterized her headaches as being 
incapacitating.  The Board finds significant for 
consideration that she also reports that some headaches would 
go away in 15 minutes after taking aspirin.  While she also 
reported some other headaches would persist for up to two 
hours, even after taking Codeine, the record does not contain 
private or VA clinical treatment records indicating Codeine 
had been prescribed for her headaches, or that she has 
regularly sought outpatient treatment for headaches.  
Additionally, the record does not reflect emergency room 
visits for this condition.  The Board has no reason to doubt 
the veteran's statements that the headaches cause her pain, 
and led at times to her missing work in the past.  
Significantly, however, service connection for headaches has 
been established effective from March 2003.  At the July 2007 
Board hearing, the veteran testified that she did not work, 
and had been in receipt of Social Security Administration 
(SSA) benefits since 2003.  (Transcript at page 8.)  SSA 
documents of record are consistent with this testimony.  

The veteran's symptoms are not precisely contemplated in the 
rating criteria for migraines.  However, the medical evidence 
indicates that the veteran's headaches are not precisely 
migraine in nature, and are being rated by analogy.  
Accordingly, with resolution of doubt in the veteran's favor, 
the Board finds that the veteran's service-connected 
headaches are productive of disability comparable to no more 
than the criteria for a 10 percent rating.  The evidence of 
record does not indicate that the veteran's service-connected 
headache symptomatology has changed significantly since the 
effective date of service connection.  As such, staged 
ratings are not applicable.  Fenderson.

The Board has considered assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321(b)(1).  The record does 
not show that tension headaches, alone, have required 
frequent hospitalization, or that manifestations of the 
disability exceed those contemplated by the schedular 
criteria.  There is no suggestion in the record that 
headaches, by itself, has resulted in marked interference 
with employment.  Therefore, assignment of an extra-schedular 
evaluation in this case is not in order.  Floyd v. Brown, 9 
Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 
(1996).


ORDER

Service connection left shoulder disability is denied.

Service connection for right knee disability is denied.

Service connection for right hip disability is denied.

An initial rating of 10 percent for tension headaches is 
granted, effective March 26, 2003, subject to the regulations 
governing the payment of VA monetary benefits.




REMAND

As for the issues of entitlement to an initial evaluation in 
excess of 10 percent for cervical spine strain with 
degenerative disc disease, and entitlement to an initial 
evaluation in excess of 10 percent for thoracolumbosacral 
spine strain with degenerative changes, the Board notes that 
the veteran last underwent a VA rating examination for those 
disabilities in September 2003.  At the July 2007 Board 
hearing, the veteran essentially indicated that her back 
disabilities had been worsening over time (Hearing transcript 
(Tr.), at pages 10 and 43.)  As such, the Board finds that 
the veteran should be afforded the appropriate VA examination 
to rate the back disabilities.  VAOPGCPREC 11-95 (April 7, 
1995).

As for the issues of entitlement to service connection for 
right and left carpal tunnel syndrome, the Board notes that 
while the veteran underwent a VA neurological consultation in 
September 2003 (and bilateral carpal tunnel syndrome was 
diagnosed), no opinion of etiology was offered.  As current 
diagnoses of carpal tunnel syndrome are of record, and as the 
veteran indicated on her service retirement physical that she 
had bilateral hand pain since 1988, the veteran should be 
scheduled for another examination with an opinion of etiology 
for any carpal tunnel disability that may be found.

As for the issue of entitlement to service connection for an 
acquired psychiatric disorder, to include depression, 
dysthymia, and bipolar disorder, the Board notes that the 
September 2003 VA psychiatric examiner did not have the 
veteran's case file for review, and, further, rendered an 
unclear opinion of etiology.  As current diagnoses of 
psychiatric disability are of record, and as the veteran made 
related complaints during service (for example, a November 
1993 service medical record noted that the veteran had stress 
from personal problems, with an assessment of stress and 
anxiety) the veteran should be scheduled for a VA psychiatric 
examination with an opinion of etiology for any psychiatric 
disability that may be found.

As for the issue of entitlement to service connection for 
right shoulder disability, the Board notes that a May 1989 
service medical record reflects that the veteran complained 
of right trapezius pain, and an October 1989 service medical 
record noted tender right trapezius muscles with spasm; the 
assessment included right trapezius muscle strain and spasm.  
On her October 1993 service separation examination, the 
veteran stated that the right trapezius muscle was still sore 
and had limited range of motion.  A September 2000 private 
medical record noted an assessment of right shoulder pain, 
and an October 2000 X-rays of the right shoulder noted 
minimal spurring of the acromioclavicular joint.  Private 
medical records dated in October 2003, May 2004, and July 
2004 noted treatment for right shoulder disability.  As a 
current diagnosis of right shoulder disability is of record, 
and as the veteran made related complaints during service, 
the veteran should be scheduled for a VA examination with an 
opinion of etiology for any right shoulder disability that 
may be found.

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The veteran should be afforded the 
appropriate VA examination to determine 
the nature and severity of her service-
connected cervical spine and 
thoracolumbosacral spine disabilities.  
The claims file must be made available to 
the examiner for review in connection 
with the examination.  All indicated 
studies should be performed, and all 
findings reported in detail.

2.  The veteran should be scheduled for a 
VA neurological examination.  Following 
examination of the veteran and review of 
the claims file, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that the veteran 
has any current carpal tunnel disability 
that is related to her military service, 
to include the reported history of 
bilateral hand pain since 1988 noted on 
examination for separation from service.  
The examiner must explain the rationale 
for all opinions given.

3.  The veteran should also be scheduled 
for a VA psychiatric examination.  
Following examination of the veteran and 
review of the claims file, the examiner 
should provide an opinion as to whether 
it is at least as likely as not that the 
veteran has any current psychiatric 
disability that is related to her 
military service, to include the 
assessment of stress and anxiety noted in 
October 1993.  The examiner must explain 
the rationale for all opinions given.

4.  The veteran should be scheduled for a 
VA orthopedic examination.  Following 
examination of the veteran and review of 
the claims file, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that the veteran 
has any current right shoulder disability 
that is related to her military service, 
to include complaints of right trapezius 
pain noted in service.  The examiner must 
explain the rationale for all opinions 
given.

5.  The AOJ should then readjudicate the 
issues of entitlement to an initial 
evaluation in excess of 10 percent for 
cervical spine strain with degenerative 
disc disease, entitlement to an initial 
evaluation in excess of 10 percent for 
thoracolumbosacral spine strain with 
degenerative changes, entitlement to 
service connection for right upper 
extremity carpal tunnel syndrome, 
entitlement to service connection for 
left upper extremity carpal tunnel 
syndrome, entitlement to service 
connection for an acquired psychiatric 
disorder, to include depression, 
dysthymia, and bipolar disorder, and 
entitlement to service connection for 
right shoulder disability.  If any 
benefit sought is not granted to the 
veteran's satisfaction, a supplemental 
statement of the case should be issued, 
and the veteran and the representative 
should be afforded the appropriate period 
to respond.  Thereafter, the case should 
be returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


